TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 15, 2018



                                      NO. 03-17-00807-CR


                            Christopher Lynn Newberry, Appellant

                                                v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 403RD DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND TOTH
                 AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

judgment. Therefore, the Court affirms the trial court’s judgment of conviction. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.